Citation Nr: 1810283	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-30 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of tonsil cancer, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  This matter was remanded by the Board in July 206 and June 2017.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in March 2016.  A transcript of that hearing is of record.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the evidence is at least in equipoise as to whether the Veteran's residuals of tonsil cancer is etiologically related to in-service asbestos exposure.


CONCLUSION OF LAW

The criteria for service connection for residuals of tonsil cancer have been met.  38 U.S.C. §§ 1110, 1131, 5017(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim before it in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

The Veteran contends that his tonsil cancer was caused by exposure to asbestos and purple acid used for cleaning in service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The Veteran's military occupational specialty (MOS) was marine mechanics, and the Veteran described his position as machinist's mate.  His MOS is consistent with exposure to asbestos.  Therefore, asbestos exposure in service is conceded.

A June 2017 VA examination provided a negative etiological opinion, stating that the examiner cannot provide an opinion without resorting to mere speculation that tonsil cancer is related to service.  The examiner noted asbestos exposure in service, but opined that it is uncertain that these chemicals caused the tonsil cancer, and that there is no research to support the relationship between tonsillar cancer and service.  

A March 2016 private opinion from the Veteran's treating physician opined that the physician believes that exposure to asbestos, which is a known carcinogen, contributed to the development of the Veteran's tonsil cancer.  The Board interprets this opinion as containing the rationale that asbestos contributed to the tonsil cancer because it is known to cause other cancers.  

The record thus contains one competent medical opinion finding that there was a lack of research to conclude that there was a relationship between tonsillar cancer and asbestos exposure without resorting to mere speculation, and another competent medical opinion finding that the carcinogenic nature of asbestos was sufficient to find an etiological relationship between asbestos and tonsillar cancer.  The difference in opinion is not based upon facts specific to the Veteran's service or the claims file.  The Board finds that the evidence is at least in equipoise as to whether it is at least as likely as not that the Veteran's tonsillar cancer is etiologically related to his exposure to asbestos in service.  The Board is required to resolve reasonable doubt in favor of the Veteran.  Therefore, the Veteran's claim is granted.



ORDER

Entitlement to service connection for residuals of tonsil cancer, to include as due to asbestos exposure, is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


